 
Exhibit 10.1






SEVERANCE AGREEMENT


THIS SEVERANCE AGREEMENT (the “Agreement”) is made and entered into on this 7
day of July, 2011 (the “Execution Date”), by and between CG Holdings Limited, a
Cyprus corporation, DUBLICOM Limited, a Cyprus Corporation, DUBLI NETWORK
Limited, a BVI Corporation, Lenox Resources LLC, a Delaware company, Lenox
Logistik und Service GmbH a German Limited corporation, DubLi Properties LLC, a
Delaware company and DubLi.com LLC, a Delaware company (the “Company”),
including any existing or future subsidiaries of the Company that are operating
during the time periods described herein and any other entities that directly or
indirectly, through one or more intermediaries, control, are controlled by, or
are under common control with the Company during the periods described herein
(the “Company”), and KENT LEE HOLMSTOEL (“Executive”).


RECITALS


WHEREAS, Executive is presently serving as the Chief Operation Officer (“COO”)
of the Company;
 
WHEREAS, the Company and Executive mutually agree to terminate their contractual
relationship;


NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties agree as follows:


1.           Definition of Terms.  The following terms referred to in this
Agreement shall have the following meanings:


 
(a)
“Base Compensation” shall mean EUR 180,000 per annum.



 
(b)
“Termination Date” shall mean March 30, 2011.



 
(c)
“Compensation Shares” shall mean a total of 15,420,716 Shares of the company
currently held in trust by the “DubLi.com and Lenox Trust”.



 
(d)
“Employment Agreement” shall mean that agreement dated October 1, 2009 between
the Executive and the Company.



2.           Termination of Services.  Executive and the Company acknowledge and
agree as follows:


 
(a)
The parties hereby agree that Executive’s services with the Company shall
terminate as of the Termination Date.  As of the Termination Date, it is
mutually agreed by the parties that Executive will no longer be contracted by
the Company, will no longer hold any positions or offices with the Company and
shall not be entitled to any payments, benefits, damages, awards or compensation
other than as provided by this Agreement. Without regard to any other provisions
of this Agreement:



 
(b)
The Company shall pay Executive any earned but unpaid Base Compensation due for
periods up through the Termination Date as follows:



100% on the Execution Date


 
(c)
The Company shall pay Executive a termination fee of US$50,000 payable in equal
monthly installments of US$5,000 over a 10 month period starting August 1, 2011
and ending with a final payment on May 1, 2012.



 
(d)
Following submission within thirty (30) days after the Execution Date of a
proper expense report by Executive, the Company shall reimburse Executive for
all business expenses reasonably incurred by Executive in connection with the
business of the Company prior to the Termination Date.

 
 
 

--------------------------------------------------------------------------------

 

 
3.           Stock Compensation for Executives’ Services. In consideration of
the early termination of the Executive’s employment agreement, Executive agrees
to relinquish all right, title and interest to 6,420,716 of the compensation
shares presently held in the “DubLi.com and Lenox Trusts” to which he is a
beneficiary.


4.           Preservation of Indemnity and Directors and Officers Insurance
rights.  Nothing in this Agreement is intended to, or does, waive Executive’s
rights to indemnity and defense from the Company arising out of his duties as an
contractor and officer of the Company to the extent that he is entitled to
indemnity and defense pursuant to Florida law, the Company’s Articles of
Incorporation and the Company’s Bylaws.  This Agreement shall not divest
Executive of any liability insurance rights, if any, he may have by virtue of
his prior services with the Company.


5.           Releases.


(a)           Executive’s Release of the Company.  Executive releases and
discharges the Company, the Company’s present and former officers, directors,
employees, representatives, attorneys, agents, insurers, parent companies,
subsidiaries, predecessors, affiliates, and successors from any and all claims,
liabilities or obligations of every kind and nature, whether now known or
unknown, suspected or unsuspected, which Executive ever had or now has,
including but not limited to all claims arising out of or in connection with (i)
his services to the Company or termination of services to the Company, including
but not limited to any contention that Executive was discriminated or retaliated
against, harassed, wrongfully terminated, constructively terminated or injured
by the Company in any way or that the Company breached any agreement with
Executive or other obligation to Executive, (ii) any illness, injury,
impairment, or other physical, mental, psychological or other medical condition,
any claim for benefits, including without limitation long term disability
benefits, short term disability benefits, other disability benefits, and (iii)
any other services-related benefits, including but not limited to all claims for
stock or stock-based awards or the value of any stock options. This release
includes all federal and state common law claims (including those for contract
and tort), and claims under any federal or state statute or ordinance,
including, without limitation, the Employee Retirement Security Income Act of
1974, the Americans with Disabilities Act, Title VII of the Civil Rights Act of
1964 (as amended), the Age Discrimination in Services Act, 42 U.S.C. Sec.1981,
42 U.S.C. Sec. 1983, the Family Medical Leave Act, the United States
Constitution and the Sarbanes-Oxley Act, 18 U.S.C. Sec. 1514.


(b)           Executive represents that he is unaware of any act taken by
himself in his capacity as an contractor or officer of the Company or by any
other of the Companies employees as of the date hereof which gives rise to a
violation of federal or state law or regulation and which facts have not been
previously reported by Executive to the Company management.


(c)           No Assignment of Claims.  Except as authorized by this Agreement,
Executive acknowledges and agrees that he has not assigned, transferred or
conveyed to any person or entity any claim, demand, liability, obligation or
cause of action released by this Agreement.  Executive agrees to indemnify,
defend and hold harmless the Company and/or any present or former officers,
directors, employees, representatives, attorneys, agents, insurers, parent
companies, predecessors, affiliates, subsidiaries or successors of the Company
from any claims which may be asserted against them based on, or arising out of,
any such assignment, transfer, or conveyance.


6.           Non-Disparagement and Public Announcements Regarding
Transition.  Executive agrees not to make any defamatory remarks about the
Company (including its employees, officers, directors, agents, products,
services, or business practices).  The Executive understands that by agreeing to
the provisions of this Section, he is waiving rights guaranteed by the First
Amendment of the United States Constitution and State law
counterparts.  Executive hereby agrees that the termination of his services is
not due to any disagreement with the Company regarding the Company’s operations,
practices or policies.


7.           Services Information.  Should Executive desire to have the Company
provide any person or entity with any information concerning Executive’s
services, Executive shall direct such person or entity to contact the Company’s
General Counsel.  The Company shall respond to any such inquiry by confirming:
(i) the dates of Executive’s services with the Company, (ii) the titles of
Executive’s job positions with the Company, (iii) Executive’s Base Compensation
and (iv) that it is the Company’s policy to provide only this information.
 
 
 

--------------------------------------------------------------------------------

 

 
8.           Notices.  All notices required or permitted to be given hereunder
shall be in writing and shall be personally delivered by courier, sent by
registered or certified mail, return receipt requested or sent by confirmed
facsimile transmission addressed as set forth herein. Notices personally
delivered, sent by facsimile or sent by overnight courier shall be deemed given
on the date of delivery and notices mailed in accordance with the foregoing
shall be deemed given upon the earlier of receipt by the addressee, as evidenced
by the return receipt thereof, or three (3) days after deposit in the U.S. mail.
Notice shall be sent (i) if to the Company, addressed to MediaNet Group
Technologies, Inc., Attention General Counsel, at the Company’s principal
executive office in Boca Raton, Florida, and (ii) if to the Executive, to the
following address:


Urb. Haza del Algarrobo 32
Carretera de Mijas, 2,2 km
29639 Mijas Costa, Malaga


or to such other address as either party hereto may from time to time give
notice of to the other.


9.           Integration.  This Agreement represents the entire agreement and
understanding between the parties as to the subject matter hereof and except as
explicitly referenced herein, supersedes all prior agreements whether written or
oral, between Executive and the Company.  By way of clarification, unless
revoked in accordance with Section 22 hereof, this Agreement hereby terminates
any prior services agreements between the Company and the Executive.


10.        Modification; Waiver.  No provision of this Agreement may be
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by Executive and the Company’s Chief Executive
Officer. No waiver by either Party of any breach of, or of compliance with, any
condition or provision of this Agreement by the other Party shall be considered
a waiver of any other condition or provision or of the same condition or
provision at another time. Failure or delay on the part of either Party hereto
to enforce any right, power, or privilege hereunder will not be deemed to
constitute a waiver thereof.


11.        Confidential Information.  The Executive shall not at any time
divulge, communicate, use to the detriment of the Company or for the benefit of
any other person or persons, or misuse in any way, any Confidential Information
(as hereinafter defined) pertaining to the business of the Company. Any
Confidential Information or data now or hereafter acquired by Executive with
respect to the business of the Company (which shall include, but not be limited
to, information concerning the Company's financial condition, prospects,
technology, customers, suppliers, sources of leads and methods of doing
business) shall be deemed a valuable, special and unique asset of the Company
that is received by Executive in confidence and as a fiduciary, and  Executive
shall remain a fiduciary to the Company with respect to all of such information.
For purposes of this Agreement, “Confidential Information” means information
disclosed to Executive or known by Executive as a consequence of or through his
services by the Company (including information conceived, originated, discovered
or developed by Executive) prior to or after the date hereof, and not generally
known, about the Company or its business. Notwithstanding the foregoing, nothing
herein shall be deemed to restrict Executive from disclosing Confidential
Information to the extent required by law.


12.        Conflicting Obligations.  The parties certify that each has no
outstanding agreement or obligation that is in conflict with any of the
provisions of this Agreement, or that would preclude others from complying with
the provisions hereof, and further certifies that neither will enter into any
such conflicting agreement.


13.        Severability.  The parties hereby agree that each provision herein
shall be treated as a separate and independent clause, and the unenforceability
of any one clause shall in no way impair the enforceability of any of the other
clauses herein.  Moreover, if one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to scope,
activity or subject so as to be unenforceable at law, such provision or
provisions shall be construed by the appropriate judicial body by limiting and
reducing it or them, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.


14.        No Representations.  Each party represents that it has had the
opportunity to consult with an attorney and financial advisor, and has carefully
read and understands the scope and effect of the provisions of this Agreement.
Neither party has relied upon any representations or statements made by any
other party hereto which are not specifically set forth in this Agreement.
 
 
 

--------------------------------------------------------------------------------

 

 
15.        Ownership of Developments.  All copyrights, patents, trade secrets,
or other intellectual property rights associated with any ideas, concepts,
techniques, inventions, processes, or works of authorship developed or created
by Executive during the course of performing work for the Company or its clients
(collectively, the “Work Product”) shall belong exclusively to the Company and
shall, to the extent possible, be considered a work made by the Executive for
hire for the Company within the meaning of Title 17 of the United States Code.
To the extent the Work Product may not be considered work made by the Executive
for hire for the Company, the Executive agrees to assign, and automatically
assign at the time of creation of the Work Product, without any requirement of
further consideration, any right, title, or interest Executive may have in such
Work Product. Upon the request of the Company, Executive shall take such further
actions, including execution and delivery of instruments of conveyance, as may
be appropriate to give full and proper effect to such assignment.


16.        Books and Records. All books, records, and accounts relating in any
manner to the customers or clients of the Company, whether prepared by Executive
or otherwise coming into the Executive's possession, shall be the exclusive
property of the Company and shall be returned immediately to the Company on
termination of the Executive's services hereunder or on the Company's request at
any time.


17.        Acknowledgement by Executive.  Executive acknowledges and confirms
that (a) the restrictive covenants contained in Sections 11, 15 and 16 are
reasonably necessary to protect the legitimate business interests of the
Company, and (b) the restrictions contained in Sections 11, 15 and 16(including
without limitation the length of the term of the provisions of Sections 11, 15
and 16) are not overbroad, overlong, or unfair and are not the result of
overreaching, duress or coercion of any kind.  Executive further acknowledges
and confirms that his full, uninhibited and faithful observance of each of the
covenants contained in this Sections 11, 15, and 16 will not cause him any undue
hardship, financial or otherwise, and that enforcement of each of the covenants
contained herein will not impair his ability to obtain services commensurate
with his abilities and on terms fully acceptable to him or otherwise to obtain
income required for the comfortable support of him and his family and the
satisfaction of the needs of his creditors.   Executive acknowledges and
confirms that his special knowledge of the business of the Company is such as
would cause the Company serious injury or loss if he were to use such ability
and knowledge to the benefit of a competitor or were to compete with the Company
in violation of the terms of Sections 11, 15, and 16. The Executive further
acknowledges that the restrictions contained in Sections 11, 15 and 16 are
intended to be, and shall be, for the benefit of and shall be enforceable by,
the Company’s successors and assigns.  In the event that a court of competent
jurisdiction shall determine that any provision of Sections 11, 15 and 16 is
invalid or more restrictive than permitted under the governing law of such
jurisdiction, then only as to enforcement of this Article 6 within the
jurisdiction of such court, such provision shall be interpreted and enforced as
if it provided for the maximum restriction permitted under such governing
law.  It is recognized and hereby acknowledged by the parties hereto that a
breach by Executive of any of the covenants contained in Sections 11, 15 and 16
of this Agreement will cause irreparable harm and damage to the Company, the
monetary amount of which may be virtually impossible to ascertain. As a result,
the Executive recognizes and hereby acknowledges that the Company shall be
entitled to an injunction from any court of competent jurisdiction enjoining and
restraining any violation of any or all of the covenants contained in Sections
11, 15 and 16 of this Agreement by the Executive or any of his affiliates,
associates, partners or agents, either directly or indirectly, and that such
right to injunction shall be cumulative and in addition to whatever other
remedies the Company may possess.


18.        Headings.  The headings used herein are for reference only and shall
not affect the construction of this Agreement.


19.        Governing Law; Venue. This Agreement is executed and delivered in the
State of Florida and shall be construed and enforced in accordance with the laws
and decisions of that State, without reference to its choice of law rules.  Each
party hereby irrevocably and unconditionally consents and submits to the
exclusive jurisdiction of the courts of the State of Florida sitting in Palm
Beach County, Florida and of the United States District Court for the Southern
District of Florida for any actions, suits or proceedings arising out of or
relating to this Agreement and the transactions contemplated hereby and each
party agrees not to commence any action, suit or proceeding relating thereto
except in such courts.  Each party further agrees that any service of process,
summons, notice or document by U.S. registered mail to its address set forth
herein shall be effective service of process for any action, suit or proceeding
brought against it in any such court.  Each party irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby in such courts, and irrevocably and unconditionally waives and agrees not
to plead or claim in any such court that any action, suit or proceeding brought
in any such court has been brought in an inconvenient forum.
 
 
 

--------------------------------------------------------------------------------

 

 
20.        Best Efforts.  The parties agree to use their best efforts to give
effect to the intent of this Agreement.  Executive agrees to execute such
instruments and documents as may be deemed necessary or desirable by the Company
to give effect to the terms and conditions of this Agreement.


21.        Counterparts and Facsimile.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. A fax signature page
shall be deemed the equivalent of an original for the purpose of effecting this
Agreement.
 
22.        Voluntary Execution of Agreement.  This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the parties hereto, with the full intent of Executive releasing all of his
claims. Both parties acknowledge that:


(a)           They have read this Agreement;


(b)           They have been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel and financial advisors of their own
choice or that they have voluntarily declined to seek such assistance;


(c)           They understand the terms and consequences of this Agreement and
of the release it contains; and


(d)           They are fully aware of the legal and binding effect of this
Agreement.


23.        No Third Party Beneficiary.  Nothing expressed or implied in this
Agreement is intended, or shall be construed, to confer upon or give any person
other than the Company, the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and assigns, any rights or
remedies under or by reason of this Agreement.


24.        Waiver of Jury Trial.  EXECUTIVE AND THE COMPANY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EACH MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON OR ARISING OUT OF, UNDER OR OTHERWISE
IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(ORAL OR WRITTEN) OR ACTIONS OF ANY PARTY.


25.        Attorneys Fees.  In the event of any litigation between the parties
to this Agreement, the prevailing party shall be entitled to reasonable
attorneys’ fees and court costs through both the trial level and any applicable
appeals.




 
 


[SIGNATURE PAGE FOLLOWS]


 
 
 
 

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.


 
DUBLICOM LIMITED
 
CG HOLDINGS LIMITED
                                   
By:
     
By:
   
Panagiota Karaoli
 
Michael Hansen, Duly Authorized Signatory
                                   
DUBLI NETWORK LIMITED
Lenox Logistik und Service GmbH
                                   
By:
   
By:
   
Deneshar Meade
 
Kent Lee Holmstoel, Geschäftsführer
                                                           
EXECUTIVE
                                                      
Kent Lee Holmstoel
       



 
 

--------------------------------------------------------------------------------

 